Exhibit 10.19

This Option has not been registered under the Securities Act of 1933, as
amended, or any applicable state securities laws, and may not be sold or
transferred unless such sale or transfer is in accordance with the registration
requirements of such Act and applicable laws or some other exemption from the
registration requirements of such Act and applicable laws is available with
respect thereto. This Option is also subject to the transfer restrictions set
forth herein.

NON-STATUTORY INCENTIVE STOCK OPTION AGREEMENT

THIS OPTION GRANT AGREEMENT (the “Agreement”), dated as of May 30, 2008 (the
“Grant Date”), is entered into between API NANOTRONICS CORP., a Delaware
corporation (the “Company”), and MARTIN MOSKOVITS (the “Option-holder”).

WHEREAS, the Option-holder is an employee of the Company;

WHEREAS, the Company desires to afford the Option-holder an opportunity to
purchase shares of common stock (“Common Stock”) in the Company as provided in
this Agreement, effective as of the Grant Date; and

WHEREAS, the Board of Directors of the Company has approved the issuance of this
option to Option-holder.

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto have agreed, and do
hereby agree, as follows:

1. Issuance.

This option is issued by the Company as of the Grant Date.

2. Grant of Option, Option Price and Term.

(a) Grant. Subject to the terms and conditions of this Agreement, the Company
hereby grants to the Option-holder, as a matter of separate agreement and not in
lieu of salary or any other compensation for services, the right and option
(“Option”) to purchase five hundred thousand (500,000) shares of Common Stock of
the Company (“Option Shares”). This Option is intended to be neither an
“incentive stock option” as defined in Section 422 of the Internal Revenue Code
of 1986, as amended (the “Code”), nor an option granted pursuant to an “employee
stock purchase plan” as defined in Section 423 of the Code.

(b) Option Price. For each of the Option Shares purchased, upon purchase thereof
the Option-holder shall pay to the Company $0.1005 (the “Option Price”) which
the parties agree represents an amount not less than the fair market value of
the Option Shares on the Grant Date. Accordingly, the aggregate Option Price to
purchase all of the Option Shares subject to the Option granted hereunder is
$50,250 (the “Aggregate Option Price”).



--------------------------------------------------------------------------------

(c) No Fractional Shares. The Company shall not be required to issue any
fractional Option Shares hereunder. The fair market value of any fractional
Option Shares to be issued to the Option-holder upon exercise of an Option
issued under this Agreement shall be paid by the Company to the Option-holder in
cash.

(d) Option Term. The term of the Option granted hereunder shall be a period of
five (5) years from March 15, 2006 (the “Option Period”). The termination of the
Option Period shall result in the termination and cancellation of such Option.
In no event shall the Option be exercisable at any time after the expiration of
the Option Period.

3. Vesting.

The Options granted herein are immediately vested.

4. Exercise of Option.

a) Exercise for Cash

The vested portion of this Option may be exercised, in whole at any time or in
part from time to time, commencing May 30, 2008, and prior to 5:00 P.M., P.S.T.,
on March 14, 2011, by the Option-holder by the surrender of this Option (with
the subscription form at the end hereof duly executed) to the Company at its
principal office, together with proper payment of the Option Price times the
number of shares of Common Stock to be received. Payment for Option Shares shall
be made by certified or official bank check payable to the order of the Company
or if applicable, without cash pursuant to a cashless net exercise. If this
Option is exercised in part, this Option must be exercised for a number of whole
shares of the Common Stock, and the Option-holder is entitled to receive a new
Option covering the Option Shares which have not been exercised. Upon such
surrender of this Option the Company will (a) issue a certificate or
certificates in the name of the Option-holder for the largest number of whole
shares of the Common Stock to which the Option-holder shall be entitled and, if
this Option is exercised in whole, in lieu of any fractional share of the Common
Stock to which the Option-holder shall be entitled, pay to the Option-holder
cash in an amount equal to the fair value of such fractional share (determined
in such reasonable manner as the Board of Directors of the Company shall
determine), and (b) deliver the other securities and properties receivable upon
the exercise of this Option, or the proportionate part thereof if this Option is
exercised in part, pursuant to the provisions of this Option.

 

2



--------------------------------------------------------------------------------

b) Cashless Net Exercise

At the Company’s option, in lieu of exercising this Option in the manner set
forth in paragraph 4(a) above, this Option may be exercised, in whole or in
part, by surrender of the Option without payment of any other consideration,
commission or remuneration, by execution of the cashless exercise subscription
form (at the end hereof, duly executed). The number of shares to be issued in
exchange for the Option will be computed by subtracting the Option Exercise
Price from either (i) the last sale price of the Common Stock on the date of
receipt of the cashless exercise subscription form, or (ii) the most recent
negotiated value used in connection with any sale of the Company’s securities or
in connection with any business combination involving the Company, and
multiplying that amount by the number of shares represented by the Option, and
dividing by the last sale price as of the same date. If this Option is exercised
in whole, in lieu of any fractional share of the Common Stock to which the
Option-holder shall be entitled, the Company shall pay to the Option-holder cash
in an amount equal to the fair value of such fractional share (determined in
such reasonable manner as the Board of Directors of the Company shall
determine). If this Option is exercised in part, this Option must be exercised
for a number of whole shares of the Common Stock, and the Option-holder is
entitled to receive a new Option covering the Option Shares which have not been
exercised.

5. Reservation of Option Shares.

The Company agrees that, prior to the expiration of this Option, the Company
will at all times have authorized and in reserve, and will keep available,
solely for issuance or delivery upon the exercise of this Option, the shares of
the Common Stock and other securities and properties as from time to time shall
be receivable upon the exercise of this Option, free and clear of all
restrictions on sale or transfer (except for applicable state or federal
securities laws restrictions) and free and clear of all pre-emptive rights.

6. Anti-Dilution Provisions.

a) If, at any time or from time to time after the date of this Option, the
Company shall issue or distribute (for no consideration) to the holders of
shares of Common Stock evidences of its indebtedness, any other securities of
the Company or any cash, property or other assets (excluding a subdivision,
combination or reclassification, or dividend or distribution payable in shares
of Common Stock, referred to in Subsection 6(b), and also excluding cash
dividends or cash distributions paid out of net profits legally available
therefor if the full amount thereof, together with the value of other dividends
and distributions made substantially concurrently therewith or pursuant to a
plan which includes payment thereof, is equivalent to not more than 5% of the
Company’s net worth) (any such non-excluded event being herein called a “Special
Dividend”), the Option Price shall be adjusted by multiplying the Option Price
then in effect by a fraction, the numerator of which shall be the then current
market price of the Common Stock (defined as the average for the ten consecutive
business days immediately prior to the record date of the daily closing price of
the Common Stock as reported by the principal exchange or

 

3



--------------------------------------------------------------------------------

market on which the Common Stock is listed) less the fair market value (as
determined by the Company’s Board of Directors) of the evidences of
indebtedness, securities or property, or other assets issued or distributed in
such Special Dividend applicable to one share of Common Stock and the
denominator of which shall be such then current market price per share of Common
Stock. An adjustment made pursuant to this Subsection 6(a) shall become
effective immediately after the record date of any such Special Dividend.

b) In case the Company shall hereafter (i) pay a dividend or make a distribution
on its capital stock in shares of Common Stock, (ii) subdivide its outstanding
shares of Common Stock into a greater number of shares, (iii) combine its
outstanding shares of Common Stock into a smaller number of shares or (iv) issue
by reclassification of its Common Stock any shares of capital stock of the
Company, the Option Price shall be adjusted so that the Option-holder of this
Option upon the exercise hereof shall be entitled to receive the number of
shares of Common Stock or other capital stock of the Company which he would have
owned had he exercised his Options immediately prior thereto. An adjustment made
pursuant to this Subsection 6(b) shall become effective immediately after the
record date in the case of a dividend or distribution and shall become effective
immediately after the effective date in the case of a subdivision, combination
or recapitalization. If, as a result of an adjustment made pursuant to this
Subsection 6(b), the Option-holder of any Option thereafter surrendered for
exercise shall become entitled to receive shares of two or more classes of
capital stock or shares of Common Stock and other capital stock of the Company,
the Board of Directors (whose determination shall be conclusive and shall be
described in a written notice to the Option-holder of any Option promptly after
such adjustment) shall reasonably determine the allocation of the adjusted
Option Price between or among shares of such classes or capital stock or shares
of Common Stock and other capital stock.

c) In case of any capital reorganization or reclassification, or any
consolidation or merger to which the Company is a party other than a merger or
consolidation in which the Company is the continuing corporation, or in case of
any sale or conveyance to another entity of the property of the Company as an
entirety or substantially as an entirety, or in the case of any statutory
exchange of securities with another corporation (including any exchange effected
in connection with a merger of a third corporation into the Company), the
Option-holder of this Option shall have the right thereafter to convert such
Option into the kind and amount of securities, cash or other property which he
would have owned or have been entitled to receive immediately after such
reorganization, reclassification, consolidation, merger, statutory exchange,
sale or conveyance had this Option been converted immediately prior to the
effective date of such reorganization, reclassification, consolidation, merger,
statutory exchange, sale or conveyance and in any such case, if necessary,
appropriate adjustment shall be made in the application of the provisions set
forth in this Section 6 with respect to the rights and interests thereafter of
the Option-holder to the end that the provisions set forth in this Section 6
shall thereafter correspondingly be made applicable, as nearly as may reasonably
be, in relation to any shares of stock or other securities or be, in relation to
any shares of stock or other securities or property thereafter deliverable on
the conversion

 

4



--------------------------------------------------------------------------------

of this Option. The above provisions of this Subsection 6(c) shall similarly
apply to successive reorganizations, reclassifications, consolidations, mergers,
statutory exchanges, sales or conveyances. The issuer of any shares of stock or
other securities or property thereafter deliverable on the conversion of this
Option shall be responsible for all of the agreements and obligations of the
Company hereunder. Notice of any such reorganization, reclassification,
consolidation, merger, statutory exchange, sale or conveyance and of said
provisions so proposed to be made, shall be mailed to the Option-holders of the
Options not less than 10 days prior to such event. A sale of all or
substantially all of the assets of the Company for a consideration consisting
primarily of securities shall be deemed a consolidation or merger for the
foregoing purposes.

d) Notwithstanding anything herein to the contrary, the Company may, in its sole
discretion, accelerate the timing of the exercise provisions of this Option in
the event of (i) the adoption of a plan of merger or consolidation under which
all the shares of capital stock of the Company would be eliminated, (ii) a sale
of all or substantially all of the Company’s assets or shares of capital stock,
or (iii) a change of control wherein the stockholders of the Company immediately
prior to the transaction own less than 50% of the outstanding stock of the
Company immediately after the transaction. Alternatively, the Company may, in
its sole discretion, cancel all or any portion of this Option upon any of the
foregoing events and provide for the payment to the Option-holder in cash of an
amount equal to the difference between the Option Price and the price of a share
of Common Stock, as determined in good faith by the Board of Directors of the
Company, at the close of business on the date of such event, multiplied by the
number of shares of Common Stock subject to this Option that are so canceled.

e) Upon the dissolution or liquidation of the Company other than in connection
with a transaction to which another provision or provisions of this Section 6
is/are applicable, this Option shall terminate and become null and void;
provided, however, that if the rights of the Option-holder under this Option has
not otherwise terminated and expired, the Option-holder shall have the right
immediately prior to such dissolution or liquidation to exercise the vested
portion of this Option to the extent that the right to purchase shares under
this Option has become exercisable as of the date immediately prior to such
dissolution or liquidation.

f) No adjustment in the Option Exercise Price shall be required unless such
adjustment would require an increase or decrease of at least $0.05 per share of
Common Stock; provided, however, that any adjustments which by reason of this
Subsection 6(f) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment; provided further, however, that
adjustments shall be required and made in accordance with the provisions of this
Section 6 (other than this Subsection 6(f)) not later than such time as may be
required in order to preserve the tax-free nature of the issuance to the
Option-holder of this Option. All calculations under this Section 6 shall be
made to the nearest cent. Anything in this Section 6 to the contrary
notwithstanding, the Company shall be entitled to make such reductions in the
Option Price, in addition to those required by this Section 6, as it in its
discretion shall deem to be advisable in order that any stock dividend,
subdivision of shares or distribution of rights to purchase stock or securities
convertible or exchangeable for stock hereafter made by the Company to its
shareholders shall not be taxable.

 

5



--------------------------------------------------------------------------------

g) Whenever the Option Price is adjusted as provided in this Section 6 and upon
any modification of the rights of the Option-holder in accordance with this
Section 6, the Board of Directors of the Company shall prepare a certificate
setting forth the Option Price and the number of Option Shares after such
adjustment or the effect of such modification, a brief statement of the facts
requiring such adjustment or modification and the manner of computing the same
and cause copies of such certificate to be mailed to the Option-holder.

h) If the Board of Directors of the Company shall declare any dividend or other
distribution with respect to the Common Stock, other than a cash distribution
out of earned surplus, the Company shall mail notice thereof to the
Option-holder not less than 10 days prior to the record date fixed for
determining shareholders entitled to participate in such dividend or other
distribution.

7. Fully Paid Stock, Taxes.

The Company agrees that the shares of the Common Stock represented by each and
every certificate for Option Shares delivered on the exercise of this Option
shall, at the time of such delivery, be validly issued and outstanding, fully
paid and nonassessable, and not subject to pre-emptive rights, and the Company
will take all such actions as may be necessary to assure that the par value or
stated value, if any, per share of the Common Stock is at all times equal to or
less than the then Option Price. The Company further covenants and agrees that
it will pay, when due and payable, any and all Federal and state stamp, original
issue or similar taxes which may be payable in respect of the issue of any
Option Share or certificate therefor.

8. Transferability.

Subject to compliance with federal and applicable state securities laws and the
provisions of Section 14, the Option-holder may, prior to exercise or expiration
thereof, surrender such Option at the principal office of the Company for
transfer or exchange. Within a reasonable time after notice to the Company from
a registered Option-holder of its intention to make such exchange and without
expense (other than transfer taxes, if any) to such registered Option-holder,
the Company shall issue in exchange therefor another Option or Options, in such
denominations as requested by the registered Option-holder, for the same
aggregate number of Option Shares so surrendered and containing the same
provisions and subject to the same terms and conditions as the Option(s) so
surrendered. The Company may treat as the registered Option-holder of this
Option as his or its name appears on the Company’s books at any time as the
Option-holder for all purposes. All Options issued upon the transfer or
assignment of this Option will be dated the same date as this Option, and all
rights of the transferee Option-holder thereof shall be identical to those of
the original Option-holder.

 

6



--------------------------------------------------------------------------------

9. Loss, etc., of Option.

Upon receipt of evidence satisfactory to the Company of the loss, theft,
destruction or mutilation of this Option, and of indemnity reasonably
satisfactory to the Company, if lost, stolen or destroyed, and upon surrender
and cancellation of this Option, if mutilated, the Company shall execute and
deliver to the Option-holder a new Option of like date, tenor and denomination.

10. Option-holder Not Shareholder.

Except as otherwise provided herein, this Option does not confer upon the
Option-holder any right to vote or to consent to or receive notice as a
shareholder of the Company, as such, in respect of any matters whatsoever, or
any other rights or liabilities as a shareholder, prior to the exercise hereof.

11. Communication.

Any notice or other communication shall be effective and shall be deemed to have
been given if, the same is in writing, (i) and is personally delivered,
(ii) five days after such written material is mailed by first-class mail,
postage prepaid, or (iii) one day after such written material is sent by a
nationally recognized overnight courier, addressed to:

 

  a) the Company at 505 University Avenue, Suite 1400, Toronto, Ontario Canada
M5G 1X3. Attn: Chairman or such other address as the Company has designated in
writing to the Option-holder; or

 

  b) the Option-holder at 1431 Portesuello, Santa Barbara, CA 93105, or such
other address as the Option-holder has designated in writing to the Company.

12. No Disclosure Rights.

None of the Company or any of its affiliates shall have a duty or obligation to
affirmatively disclose to the Option-holder or a representative of
Option-holder, and the Option-holder or a representative shall have no right to
be advised of, any material information regarding the Company or any of its
affiliates at any time prior to, upon or in connection with the exercise of an
Option or the Company’s purchase of Option Shares in accordance with the terms
of this Agreement.

13. Headings.

The headings of this Option have been inserted as a matter of convenience and
shall not affect the construction hereof.

 

7



--------------------------------------------------------------------------------

14. Withholding.

The Option-holder acknowledges that, upon any exercise of this Option, the
Company shall have the right to require the Option-holder to pay to the Company
an amount equal to the amount the Company is required to withhold as a result of
such exercise for federal and state income tax purposes.

15. Applicable Law.

This Option shall be governed by and construed in accordance with the laws of
the State of Delaware without giving effect to the principles of conflicts of
law thereof.

16. Securities Law Compliance.

The exercise of all or any parts of this Option shall only be effective at such
time as counsel to the Company shall have determined that the issuance and
delivery of Common Stock pursuant to such exercise will not violate any state or
federal securities or other laws. The Option-holder may be required by the
Company, as a condition of the effectiveness of any exercise of this Option, to
agree in writing that all Common Stock to be acquired pursuant to such exercise
shall be held, until such time that such Common Stock is registered or exempt
from registration and freely tradable under applicable state and federal
securities laws, for Option-holder’s own account without a view to any further
distribution thereof, that the certificates for such Option Shares shall bear an
appropriate legend to that effect and that such Option Shares will be not
transferred or disposed of except in compliance with applicable state and
federal securities laws.

17. Nontransferability.

Except as otherwise agreed to by the Company, during the lifetime of
Option-holder, this Option shall be exercisable only by Option-holder or by the
Option-holder’s guardian or other legal representative, and shall not be
assignable or transferable by Option-holder, in whole or in part, other than by
will or by the laws of descent and distribution. Notwithstanding any other
Section of this Agreement, any such attempted sale, assignment, conveyance,
gift, pledge, hypothecation or transfer shall be null and void and shall nullify
such Option immediately.

18. Scope of Agreement.

This Agreement shall bind and inure to the benefit of the Company and its
successors and assigns and Option-holder and any successor or successors of
Option-holder permitted by Section 17 above.

19. Market-Stand-Off Agreement.

The Option-holder agrees (and the Option-holder shall cause any holder of the
Option Shares who receives his or her Option Shares pursuant to a private
transfer from the Option-holder to agree) that the Option-holder shall not sell
or otherwise transfer or dispose of any Option Shares held by such Option-holder
(other than any Option Shares concurrently being

 

8



--------------------------------------------------------------------------------

registered) for 180 days or such other period specified by the underwriters of
the Option Shares, or other class of securities of the Company being registered,
not to exceed twelve months following the effective date of a registration
statement of the Company filed under the Securities Act, excluding Form S-8 and
Form S-4 and other non-applicable forms. The Option-holder shall enter into such
written agreement(s) as shall be requested by the Company which are consistent
with the foregoing or which are necessary to given effect thereto.

20. Changes in Company’s Capital or Organizational Structure.

The existence of the Option shall not affect in any way the right or authority
of the Company or its members to make or authorize any or all adjustments,
recapitalizations, reclassifications, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any class of interests in the Company or affecting the Option
Shares or the rights thereof, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other act or proceeding, whether of a similar character or otherwise.

21. Entire Agreement.

This Agreement constitutes the entire obligation of the parties hereto with
respect to the subject matter of this Agreement and shall supersede any prior
expressions of intent or understanding with respect to such subject matter.

22. Amendment.

Any amendment to this Agreement shall be in writing and signed on behalf of the
Company, and if required pursuant to this Agreement, by Option-holder.

23. Waiver; Cumulative Rights.

The failure or delay of either party hereto to require performance by the other
party of any provision hereof shall not affect its right to require performance
of such provision unless and until such performance has been waived in writing.
Each and every right hereunder is cumulative and may be exercised in part or in
whole from time to time.

24. Counterparts.

This Agreement may be signed in two (2) counterparts, each of which shall be an
original, but both of which shall constitute but one and the same instrument.

 

9



--------------------------------------------------------------------------------

25. Headings, Gender and Number.

The headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement. Common nouns
and pronouns shall be deemed to refer to the masculine, feminine, neuter,
singular and plural, as the context so requires.

26. Severability.

If any one or more of the provisions of this Agreement shall be held by a court
or arbitration tribunal of competent jurisdiction or other authority to be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby; such court, arbitration tribunal or other
authority is hereby authorized and directed to modify or amend the invalid,
illegal or unenforceable provision to the minimum extent necessary to render it
valid and enforceable and to achieve as fully as lawful the intention of the
parties in agreeing to such provision, and such provision, as so modified or
amended, shall be valid and binding upon the parties.

27. Amendment and Restatement. This Agreement amends and restates the
Non-Statutory Option Agreement between the Company and the Option-holder dated
as of March 15, 2006.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Option-holder has hereunto set his
hand, all as of the day and year first above written.

 

API NANOTRONICS CORP. a Delaware corporation By:  

/s/ Stephen Pudles

Its:  

CEO

OPTION-HOLDER: By:  

/s/ Martin Moskovits

  Martin Moskovits

 

10